Defendants appeal from the refusal of their motion for judgment for want of a sufficient reply to new matter pleaded in their affidavit of defense. At the oral argument we were in some doubt whether the pleadings sufficiently disclosed a case for summary judgment.
After studying the record we have concluded that until the facts are proved we should not attempt to decide the effect of the bankruptcy on the title now sought to be asserted by the plaintiff. This is not a clear case for summary judgment:Erie Trust Co. v. E. L. Assurance Corp., 316 Pa. 473, 476,175 A. 491.
Order affirmed. *Page 223